Case: 4:20-cr-00091-RWS-DDN Doc. #: 2 Filed: 02/06/20 Page: 1 of 3 PageID #: 6



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION                             U.S. DISTRICT COURT
                                                                                   EASTERill UISTRIGT OF MO
                                                                                           ST. LOUIS



 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 v.                                                  ) No.    1
                                                                    4:20CR00091 RWS/DDN                       I
                                                     )
 THOMAS J. SANCHEZ,                                  )
                                                     )
 Defendant.                                          )




                                           INDICTMENT

                                             COUNT I

        The Grand Jury charges that:

        At all times pertinent to the charges in this indictment:

        1. Federal law defined the term:

        (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(a));

        (b) "sexually explicit conduct" to mean actual or simulated

               (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-

               anal, whether between persons of the same or opposite sex,

               (ii) bestiality,

               (iii) masturbation,

               (iv) sadistic or masochistic abuse, or
Case: 4:20-cr-00091-RWS-DDN Doc. #: 2 Filed: 02/06/20 Page: 2 of 3 PageID #: 7
                 (v) lascivious exhibition of the genitals or pubic area of any person (18 U.S.C .

                 . § 2256(2)(A)); and

        (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high

speed data processing device performing logical, arithmetic or storage functions, including any

data storage facility or communications facility directly related to or operating in conjunction

with such device. (18 U.S.C. § 2256(6)).

        (d) "child pornography" to mean any visual depiction, including any photograph, film,

video, picture, or computer or computer-generated image or picture, whether made or produced

by electronic, mechanical, or other means, of sexually explicit conduct, where--

                 (A) the production of such visual depiction involves the use of a minor engaging

                 in sexually explicit conduct; or

                 (B) such visual depiction has been created, adapted, or modified to appear that an

identifiable minor is engaging in sexually explicit conduct. (18 U.S.C. § 2256(8)).

        2. The "Internet" was, and is, a computer communications network using interstate and

foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.

        3. Between on or about January 1, 2018, and on or about April 29, 2019, in the Eastern

District of Missouri, and elsewhere~

                                          THOMAS J. SANCHEZ

the defendant herein, did knowingly possess material that contained image files and video files of

child pornography that was transported using any means or facility of interstate and foreign

commerce, affected interstate commerce by any means and was produced using materials that

traveled in and affecting interstate and foreign commerce, to wit the defendant knowingly

downloaded, stored and viewed image files and video files of child pornography via the internet
Case: 4:20-cr-00091-RWS-DDN Doc. #: 2 Filed: 02/06/20 Page: 3 of 3 PageID #: 8
and on a Hewlett-Packard laptop, serial number: 5CB1297B26, to include but not limited to the

following:

   a. "[001106].mpg," a graphic video file depicting a prepubescent minor child exhibiting her

        genitals and inserting an object into her vagina;

   b. "$REHEECO.mp4," a graphic video file depicting a prepubescent minor child exhibiting
        her genitals and an adult hand touching her genitals with fingers and with an object;
   c. "1_4922799009669578808.mp4;" a graph~c video file depicting a prepubescent minor with
        her mouth on an adult male's penis;
   d. ''dog_reactions.mp4," a graphic video file depicting a prepubescent minor engaging in
        vaginal intercourse with a canine;
   e. "assfuck complilation.wmv," a graphic video file depicting a prepubescent minor's anus
        being penetrated by an adult male's penis; and
   f.   "VID-20180405-WAO 108.mp4.mpg," a graphic video file depicting a prepubescent minor
        child whose vagina is being penetrated by an adult penis;
in violation of 18 U.S.C. § 2252A(a)(5)(B).



                                              A TRUE BILL.



                                              FOREPERSON


   JEFFREY B JENSEN
   United States Attorney



   IlLLIAN S. ANDERSON, #53918(MO)
   Assistant United States Attorney
   jillian.anderson@usdoj.gov
